                      Case 1:18-cr-00155-AJN Document 19 Filed 05/11/20 Page 1 of 1
                                                      U.S. Department of Justice
            [Type text]
                       5/11/20                                            United States Attorney
                                                                          Southern District of New York
                                                                          The Silvio J. Mollo Building
                                                                          One Saint Andrew’s Plaza
                                                                          New York, New York 10007


                                                                           May 8, 2020


            BY ECF/ EMAIL

            The Honorable Alison J. Nathan
            United States District Judge
            Southern District of New York
            40 Foley Square
            New York, New York 10007

                     Re:      United States v. Marcelino Hernandez, 18 Cr. 155 (AJN)

            Dear Judge Nathan:

SO               The Government respectfully submits this letter to request that the Court authorize the
ORDERED. Southern  District Reporters to email the Government a copy of the change of plea transcript in the
         above-captioned case, dated December 19, 2018. 1 The Government will then be able to provide
         the transcript to Probation for purposes of preparing the PSR in this case.


                                                                           Respectfully submitted,

                                                                           GEOFFREY S. BERMAN
                                                                           United States Attorney for the
                                                                           Southern District of New York


                                                                      By: /s
                                                                          Nicholas Folly
                                                                          Assistant United States Attorney
                                             5/11/20
                                                                          (212) 637-1060


            cc: Susan Marcus, Esq. (ECF)




            1
             The transcript is currently under seal and the Southern District Reporters therefore requires Court authorization in
            order to email the transcript.
